Banke, Presiding Judge.
The appellant employment agent sued the appellee in quantum meruit to recover compensation for his alleged services in procuring an employee hired by the appellee. The appellee was granted sum*258mary judgment based on the appellant’s failure to respond to certain requests for admissions, and the appellant filed this appeal.
Decided June 8, 1987.
Daniel W. Latimore, Jr., for appellant.
David R. Kam, for appellee.
Pursuant to OCGA § 9-11-36, if a party served with a request for admission neither files a timely response thereto nor moves to withdraw the admission resulting from his failure to do so, the matter stands conclusively admitted. Albitus v. Farmers &c. Bank, 159 Ga. App. 406 (283 SE2d 632) (1981); American Cyanamid, Co. v. Allrid, 176 Ga. App. 831 (338 SE2d 14) (1985).
The cardinal rule on summary judgment is to ascertain if there is an issue of fact, not to resolve disputed fact issues. See Rasmussen v. Nodvin, 174 Ga. App. 203, 205 (4) (329 SE2d 541) (1985). Since, in failing to respond to the appellee’s requests for admissions, the appellant conclusively admitted both that the appellee had never contacted him with regard to securing an employee and that the appellee was not indebted to him, it necessarily follows that the trial court did not err in granting the appellee’s motion for summary judgment.

Judgment affirmed.


Carley and Benham, JJ., concur.